ukiCINAL                                                                                        05/15/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 20-0260


                                         OP 20-0260
                                                                                 FILED
 WALTER MITCHELL STEWART,JR.,
                                                                                  MAY 1 5 2020
                                                                                Bowen Greenwood
             Petitioner,                                                      Clerk of Supreme Court
                                                                                 State of Montana


       v.
                                                                      ORDER
 WARDEN PETER BLUDWORTH,
 CROSSROADS CORRECTIONAL CENTER,

             Respondent.


        Walter Mitchell Stewart, Jr., has filed a petition for a writ ofhabeas corpus,indicating
 that his incarceration is illegal. Stewart points to this Court's decision where, in March
 2018, we remanded his criminal case to the Twenty-second Judicial District Court,Big Horn
 County,for modification ofhis sentence upon revocation. State v. Stewart,No.DA 16-0246,
 2018 MT 52N, ¶ 11, 2018 Mont. LEXIS 63. It is not readily apparent whether Stewart's
 sentence has since been modified. Therefore, upon review of his petition, we deem it
 appropriate to require a response.
       IT IS ORDERED that the Attorney General or counsel for the Department of
 Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
 and serve a written response to the petition for writ of habeas corpus together with
 appropriate documentary exhibits, such as sentence calculations, and legal memorandum in
 support.
        The Clerk of the Supreme Court is directed to provide a copy of this Order to the
 Attorney General; to counsel for the Departrnent ofCorrections; and to Petitioner personally.
       DATED this 514 day of May,2020.
                   '




                                                                    Justice